Citation Nr: 0937014	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  04-27 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for left hip pain with 
avascular necrosis, secondary to hepatitis B.

2. Entitlement to service connection for a bilateral hearing 
loss disability.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to May 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
RO in Indianapolis, Indiana, which denied service connection 
for left hip pain with avascular necrosis, and a June 2005 RO 
rating decision, which denied service connection for 
bilateral hearing loss and tinnitus.

The Board remanded this case in October 2007.  It returns now 
for appellate consideration.


FINDINGS OF FACT

1. Giving the Veteran the benefit of the doubt, the evidence 
is at least in equipoise that his left hip pain with 
avascular necrosis is related to active military service.

2. The preponderance of the evidence fails to establish that 
the Veteran's bilateral hearing loss disability had its onset 
in service, manifested within one year of service separation, 
or is otherwise related to his active military service.  

3. The preponderance of the evidence fails to establish that 
tinnitus had its onset in service or is otherwise related to 
the Veteran's active military service.  


CONCLUSIONS OF LAW

1. The Veteran's left hip pain with avascular necrosis was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2008).

2. The Veteran's bilateral hearing loss disability was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2008).

3. Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's left hip claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(2008).  The Board is granting 
in full the benefit sought on appeal.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the Veteran's hearing loss and tinnitus 
claims, VA has also met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's hearing loss and tinnitus claims, letters dated in 
March 2005, April 2005 and November 2006 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; 
Pelegrini II, 18 Vet. App. at 120-21.  The letters advised 
the Veteran of the information necessary to substantiate the 
claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  The Veteran 
was informed of the specific types of evidence he could 
submit, which would be pertinent to his claims, and advised 
to send any medical reports that he had.  He was also told 
that it was ultimately his responsibility to support the 
claims with appropriate evidence.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the Veteran 
was given proper notice in March 2006 and November 2006 
letters and was given ample opportunity to respond.  
Subsequently, the his claims were readjudicated in an April 
2009 supplemental statement of the case (SSOC).  Thus, there 
was no deficiency in notice and a harmless error analysis is 
not necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service personnel records, service 
treatment records and VA medical records are in the file.  
Private medical records identified by the Veteran have been 
obtained, to the extent possible.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA examination in October 2008 to 
obtain an opinion as to whether his bilateral hearing loss 
and tinnitus can be directly attributed to service.  The 
Board finds this examination report to be comprehensive and 
sufficient in addressing the matter of nexus.  In this 
regard, it is noted that the examiner reviewed the Veteran's 
claims file and medical records prior to the examination, and 
provided a summary of the relevant findings therein.  The 
opinion rendered by the examiner is supported by objective 
and clinical findings.  The Board, therefore, concludes that 
the October 2008 examination report is adequate upon which to 
base a decision in this case.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis or an organic disease of the nervous 
system such as sensorineural hearing loss, when it is 
manifested to a compensable degree within one year of 
separation from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board may 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

a. Left hip

The Veteran is presently service-connected for hepatitis B 
with multiple joint pain, evaluated as 10 percent disabling.  
He contends he has left hip pain with avascular necrosis as 
secondary to his hepatitis B.  For the reasons set forth 
below, the Board concludes that service connection is 
warranted.

Private treatment records from Johnson Orthopaedic Group show 
that the Veteran first presented in November 1999 with 
complaints of left hip pain over the past four or five 
months.  He denied any history of heavy ethanol use, steroid 
use, or trauma.  Following review of X-ray studies and MRI 
films and a physical examination, the Veteran was given the 
impression of avascular necrosis of both hips with the left 
more symptomatic than the right (suspect stage II on the 
right and stage III on the left).  In February 2000, X-ray 
studies revealed avascular necrosis of the left femoral head 
with degenerative joint changes, which was noted as being 
pretty much stable compared to past X-rays.  Private 
treatment records dated in 2001 from Wishard Health Services 
reflect a diagnosis and treatment of active hip pain and 
avascular necrosis.  

VA treatment records demonstrate that the Veteran underwent 
total hip arthroplasty in February 2003.  X-rays taken in May 
2005 showed a stable total hip prosthesis.  

The Veteran was afforded a VA orthopedic examination in 
October 2008.  X-rays demonstrated that the hip prosthesis 
was in good position.  Following a review of the claims file 
and medical records and a physical examination, the Veteran 
was diagnosed with left hip replacement secondary to 
avascular necrosis.  

As an initial matter, the Board notes that the medical 
evidence of record, as summarized above, establishes that the 
Veteran has a current disability of the left hip.  The 
inquiry that follows is whether the evidence shows that this 
disability was caused or aggravated by his service-connected 
hepatitis B.

The etiology of the Veteran's avascular necrosis was assessed 
at the October 2008 orthopedic examination.  At the 
examination, the Veteran reported a history of heavy drinking 
for three years while in Germany.  The examiner explained 
that heavy drinking was a more common cause of avascular 
necrosis of the hip, and noted that he could not find any 
literature indicating hepatitis as a cause of avascular 
necrosis, although it was possible.  Nonetheless, the 
examiner gave the opinion that it was more likely than not 
related to hepatitis and more likely than not related to 
alcohol use.  

Considering the totality of the evidence, the Board finds 
that the evidence is at least evenly balanced that the 
Veteran's left hip disability is related to service.  
Significantly, the examiner at the October 2008 orthopedic 
examination opined that the Veteran's avascular necrosis was 
more likely than not related to hepatitis.  Although the 
examiner could not find literature linking avascular necrosis 
to hepatitis, the examiner acknowledged the possibility of 
such a relationship.  The examiner also noted that heavy 
drinking was a more common cause of avascular necrosis of the 
hip; however, the only indication of heavy drinking in this 
case appears to be during a three-year period in service.  As 
noted above, the Veteran specifically denied a history of 
heavy ethanol use at a November 1999 orthopedic consultation 
at Johnson Orthopaedic Group.  Resolving any reasonable doubt 
in favor of the Veteran, the Board finds that there is 
competent medical evidence showing that his left hip pain 
with avascular necrosis was caused or aggravated by his 
service-connected hepatitis B.

As such, the Board concludes that the evidence is at least in 
equipoise as to whether the Veteran's left hip pain with 
avascular necrosis is related to active service, and 
therefore, service connection is warranted.  The benefit-of-
the-doubt rule has been applied in reaching this decision.  
See 38 U.S.C. § 5107(b) (West 2002); see Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert, supra.

b. Hearing loss and tinnitus 

The Veteran also contends he has hearing loss and tinnitus as 
a result of in-service noise exposure.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

VA treatment records reflect that the Veteran was first seen 
for an audiologic assessment in April 2005.  He reported 
experiencing gradual hearing loss over the past three years, 
as well as bilateral tinnitus.  Testing revealed right ear 
hearing within normal limits through 1000 Hz with a mild to 
moderately-severe combined type sensorineural hearing loss in 
the 2000 Hz to 8000 Hz range.  In the left ear, hearing was 
within normal limits through 2000 Hz with a mild to moderate 
combined type sensorineural hearing loss in the 3000 Hz to 
8000 Hz range.  Word recognition ability, at 96 percent, was 
excellent.

The Veteran was underwent a VA examination in October 2008.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
35
40
LEFT
15
15
30
45
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  An 
analysis of these audiometric results yields the finding that 
the Veteran meets the regulatory criteria for a bilateral 
hearing loss disability.  See 38 C.F.R. § 3.385.  The 
audiologist explained that these test results revealed 
hearing within normal limits through 1000 Hz, with a mild to 
moderately-severe sensorineural hearing loss from 2000 Hz to 
8000 Hz bilaterally.  It was noted that word recognition was 
excellent in both ears.  

At the audiological examination, the Veteran reported a 
history of recurrent tinnitus in the left ear since 
separating from service.  He explained that the tinnitus 
occurred daily and lasted approximately 20 seconds.  

As the evidence demonstrates current disabilities of 
bilateral hearing loss and tinnitus, the Board must now 
determine whether there is evidence of in-service incurrence 
or aggravation of a disease or injury.  

The Board has reviewed the Veteran's service treatment 
records and finds that while they reflect medical treatment 
for a number of other conditions, they are completely silent 
regarding complaints, diagnosis or treatment of hearing loss, 
tinnitus or other ear problems.  A February 1979 separation 
examination report shows the Veteran's ears to be normal at 
discharge.  Results of an audiological test performed at this 
examination revealed hearing within normal limits.  See 38 
C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  It is further noted that the record contains no 
evidence of hearing loss within one year of service 
separation.  See 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the lack of in-service clinical findings of 
hearing loss, the Veteran maintains that he was exposed to 
noise in service from driving a large heavy truck with a loud 
engine and from generators which he helped set up and run.  
He claims that he was tasked with monitoring the performance 
of loud generators and keeping them operating proficiently.  
The Veteran's DD Form 214 indicates that his primary duty 
specialty was multichannel communications equipment operator, 
and that the civilian equivalent to his specialty was a radio 
operator.  In this regard, the Board finds the Veteran's 
service personnel records to be consistent with his lay 
statements concerning his duties in service.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  However, it would be 
unlikely that a radio operator would be exposed to excessive 
noise, given the Veteran's assertions of performing other 
duties.  Nevertheless, as the claims file does not contain 
any clear and convincing evidence to the contrary, the Board 
will assume, arguendo, for purposes of this decision only, 
that the Veteran did suffer acoustic trauma in service.  

The Board will now determine whether there is medical 
evidence of a nexus between the Veteran's in-service noise 
exposure and his current disabilities.  See Hickson, supra.  
The sole audiologist opinion of record addressing the 
etiology of the Veteran's hearing loss and tinnitus is the 
October 2008 audiological examination report.  This opinion 
reflects findings made by the audiologist following a review 
of the claims file and an audiological evaluation of the 
Veteran.  The Veteran's complaints, history of noise 
exposure, and medical history were considered, and the 
audiologist opined that the Veteran's hearing loss and 
tinnitus were less likely as not (less than 50/50 
probability) caused by or a result of in-service exposure to 
noise.  Significantly, it was noted that the Veteran was not 
enrolled in the Hearing Conservation Program, acoustic trauma 
had not been conceded, and his service treatment records did 
not show any significant decrease in hearing on audiometric 
examinations.  The Board is mindful that the Veteran denies a 
history of post-service noise exposure.  However, his service 
treatment records to include a February 1979 separation 
examination report do not reflect any complaints of hearing 
loss or tinnitus in service, and there is no indication of 
treatment for hearing loss within a year of service 
separation.  In this case, the most probative medical 
evidence regarding etiology is the October 2008 audiological 
examination report which essentially rules out a relationship 
between the current disabilities and active service.  Taking 
into account all of the relevant evidence of record, the 
Board finds that service connection for bilateral hearing 
loss and tinnitus is not warranted.  

The Board observes that the earliest documented evidence of 
hearing loss is in April 2005, over 25 years after his period 
of service had ended.  This period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The Board has also considered the Veteran's self-
reported continuity of symptomatology of ringing in the ears 
dating back to his service, and the fact that tinnitus is a 
disability that lends itself to lay observation.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  However, the Board must also 
consider the fact that the Veteran is recalling events that 
occurred decades ago, and that service treatment records are 
completely silent concerning any complaints of ringing in the 
ears.  There is also a two and a half decade gap between the 
Veteran's service discharge and the first documented 
complaint of tinnitus.  The credibility of the Veteran's 
reported history of experiencing tinnitus since service is 
questionable.  In this regard, the VA audiologist considered 
the Veteran's complaints along with the other evidence of 
record and concluded that that the Veteran's tinnitus was not 
caused by or a result of acoustic trauma sustained in the 
military.  Therefore, while the Veteran's statements 
regarding continuity are within his competence to make, and 
are of some probative value, the Board ultimately places more 
probative weight on the opinion of the competent audiologist, 
as his findings appear consistent with and are supported by 
the evidence of record.

The Board is mindful of the Veteran's statements regarding 
the etiology of his bilateral hearing loss and tinnitus.  The 
Veteran can attest to factual matters of which he has first-
hand knowledge; for example, he is competent to report that 
was exposed to noise as a multichannel communications 
equipment operator in service.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding the etiology of 
his disabilities are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 
470 (1994).  Therefore, he cannot provide a competent opinion 
regarding the cause of his current disabilities.

In light of the foregoing, the Board concludes that service 
connection for a bilateral hearing loss disability and 
tinnitus is not warranted.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for left hip pain with 
avascular necrosis, secondary to hepatitis B, is granted.

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


